Exhibit ASSET PURCHASE AGREEMENT BY AND BETWEEN INTEL CORPORATION AND EMCORE CORPORATION DATED AS OF DECEMBER 17, 2007 TABLE OF CONTENTS Page No. ARTICLE I DEFINITIONS 4 1.01 Definitions 4 1.02 Defined Terms Generally 4 ARTICLE II TRANSFER OF ASSETS 5 2.01 Transferred Assets 5 2.02 Excluded Assets 6 2.03 Assumed Liabilities 7 2.04 Excluded Liabilities 7 2.05 Assignment of Contracts and Rights. 8 2.06 Consideration 9 2.07 Closing 10 2.08 Accounting 10 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 10 3.01 Existence and Good Standing 11 3.02 Authorization and Enforceability 11 3.03 Governmental or Other Authorization 11 3.04 Non-Contravention 11 3.05 Personal Property 12 3.06 Real Property 12 3.07 Litigation 12 3.08 Transferred Contracts 12 3.09 Compliance with Applicable Laws 13 3.10 Tax Matters. 13 3.11 Intellectual Property. 13 3.12 Employee Matters. 15 3.13 Financial Information. 15 3.14 Absence of Certain Changes 16 3.15 Environmental Matters. 16 3.16 Product Warranties 17 3.17 Transferred Assets 17 3.18 Customers 17 3.19 Advisory Fees 17 3.20 Disclaimer of Warranties 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 18 4.01 Existence and Good Standing 18 4.02 Authorization and Enforceability 18 4.03 Governmental or Other Authorization 18 4.04 Non-Contravention 18 Page No. 4.05 Capital Stock of Buyer 19 4.06 Buyer SEC Reports 19 4.07 Absence of Certain Changes 20 4.08 Litigation 20 4.09 Compliance with Applicable Laws 20 4.10 Financing 20 4.11 Export Compliance 20 4.12 Advisory Fees 20 4.13 Reliance 21 4.14 Investigation 21 ARTICLE V COVENANTS 21 5.01 Access to Information. 21 5.02 Additions to and Modification of Schedules; Notification 22 5.03 Compliance with Terms of Governmental Approvals and Consents. 23 5.04 Use of Marks 23 5.05 Cooperation in Third Party Litigation 23 5.06 Assignments 24 5.07 Consents and Filings; Further Assurances 24 5.08 Public Announcements; Customer Contacts 25 5.09 Allocation of Expenses. 25 5.10 Allocation of Consideration 27 5.11 Accounts Receivable. 27 5.12 Accounts Payable 28 5.13 Bulk Sales Laws 28 5.14 Operation of the Business Prior to Closing 28 5.15 Employees Matters. 29 5.16 Non-Compete Agreement. 30 5.17 Non-Solicitation Agreements. 31 5.18 Protection of Privacy 31 5.19 Business Financial Statements 31 5.20 Export Compliance 32 5.21 Lease 32 5.22 Confidentiality. 33 5.23 Availability of Information; Registration Statement 33 ARTICLE VI CONDITIONS TO CLOSING 34 6.01 Conditions to Obligations of Buyer 34 6.02 Conditions to Obligations of Seller 35 ARTICLE VII INDEMNIFICATION 35 7.01 General Survival 35 7.02 Indemnification. 36 7.03 Manner of Indemnification. 37 7.04 Third-Party Claims 38 7.05 Exclusive Remedy 39 2 Page No. 7.06 Subrogation 39 7.07 Damages 40 ARTICLE VIII TERMINATION 40 8.01 Grounds for Termination 40 8.02 Effect of Termination 41 ARTICLE IX MISCELLANEOUS 41 9.01 Notices 41 9.02 Notice of Change of Control 42 9.03 Amendments; Waivers. 43 9.04 Expenses 43 9.05 Successors and Assigns 43 9.06 Governing Law 43 9.07 Counterparts; Effectiveness 43 9.08 Entire Agreement 43 9.09 Captions 44 9.10 Severability 44 9.11 Construction 44 9.12 Dispute Resolution. 44 9.13 Submission to Jurisdiction; Waiver of Jury Trial. 45 9.14 Knowledge of Breach; Disclosure Letters 45 9.15 Third Party Beneficiaries 46 9.16 Specific Performance 46 9.17 No Presumption Against Drafting Party 46 3 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT, dated as of December 17, 2007 (the “Agreement”), is by and between Intel Corporation, a Delaware corporation (the “Seller”), and EMCORE Corporation, a New Jersey corporation (the “Buyer”).Seller and Buyer are sometimes referred to as the “Parties” and each individually as a “Party.”All capitalized terms have the meanings ascribed to such terms in ArticleI or as otherwise defined herein. RECITALS A.Seller and certain of its Subsidiaries desire to sell to Buyer, and Buyer desires to acquire from Seller and certain of its Subsidiaries, the Transferred Assets, and Buyer is willing to assume the Assumed Liabilities, all upon the terms and conditions set forth in this Agreement. B.In connection with the transactions contemplated by this Agreement, Buyer and Seller also intend to enter into certain other agreements, including, but not limited to, the Transition Services Agreement and the Intellectual Property Agreement. NOW, THEREFORE, in consideration of the foregoing premises, the mutual representations, warranties, covenants and agreements hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto agree as follows: ARTICLE I DEFINITIONS 1.01Definitions.Capitalized terms used in this Agreement shall have the respective meanings ascribed to such terms in AppendixA to this Agreement. 1.02 Defined Terms Generally.The definitions set forth in AppendixA or otherwise referred to in this Agreement shall apply equally to both the singular and plural forms of the terms defined.Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms.The words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”.The words “hereof”, “herein” and “hereunder” and words of similar import, when used in this Agreement, refer to this Agreement as a whole and not to any particular provision of this Agreement.All references herein to Articles, Sections, Exhibits and Schedules shall be deemed to be references to Articles and Sections of, and Exhibits and Schedules to, this Agreement unless the context shall otherwise require.The table of contents and headings for this Agreement are for reference purposes only and do not affect in any way the meaning or interpretation of this Agreement.Unless the context shall otherwise require, any reference to any contract, instrument, statute, rule or regulation is a reference to it as amended and supplemented from time to time (and, in the case of a statute, rule or regulation, to any successor provision).Any reference in this Agreement to a “day” or a number of “days” (without the explicit qualification of “Business”) shall be interpreted as a reference to a calendar day or number of calendar days.If any action is to be taken by any Party hereto pursuant to this Agreement on a day that is not a Business Day, such action shall be taken on the next Business Day following such day.All acts and proceedings to be taken and all documents to be executed and delivered by the Parties at the Closing shall be deemed to have been taken and executed simultaneously, and, except as permitted hereunder, no acts or proceedings shall be deemed taken nor any documents executed or delivered until all have taken, executed and delivered. 4 ARTICLE II TRANSFER OF ASSETS 2.01 Transferred Assets.Upon the terms and subject to the conditions of this
